Citation Nr: 0912322	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-37 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for amputation of 
right index finger, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
July 2007.  A statement of the case was issued in November 
2007, and a substantive appeal was received in November 2007.  
The Veteran appeared at a February 2009 hearing before the 
Board at the RO.  A transcript is of record.    


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus is 
productive of pain with additional pain on use, swelling, and 
characteristic callosities resulting in a disability picture 
which more nearly approximates severe bilateral flatfoot 
disability.  

2.  The Veteran's service-connected amputation of right index 
finger is manifested by amputation of index finger through 
middle phalanx.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 30 percent (but no higher) for the Veteran's service-
connected bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Code 5276 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
amputation of right index finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Code 5153 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2009 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2006 and April 2007.  These notices 
were in connection with the initial service connection 
claims.  However, it appears that the statutory scheme does 
not require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  The RO 
provided additional notice in July 2007 and June 2008, 
subsequent to the June 2007 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.                                                                              

While the July 2007 and June 2008 notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2007 
statement of the case (following the provision of notice in 
July 2007) and in an August 2008 supplemental statement of 
the case (following the provision of notice in July 2007 and 
June 2008).  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) and 
acknowledges that the Veteran was provided with such notice 
in June 2008.  However, the Board believes that the nature of 
the present appeal is somewhat different from the situation 
addressed in Vazquez-Flores.  The present appeal involves the 
issue of a higher initial rating, not a claim for an 
increased rating.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

Duty to Assist

VA has obtained VA and private treatment records; assisted 
the Veteran in obtaining evidence; afforded the Veteran VA 
examinations in April 2007 and August 2007; and afforded the 
Veteran the opportunity to give testimony before the Board at 
the RO in February 2009.  At a hearing before the Board at 
the RO in February 2009, the Veteran testified that as far as 
he was aware, his private and VA treatment records have been 
associated with the claims file.  Thus, the Board notes that 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral pes planus and 
amputation of right index finger warrant higher disability 
ratings.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

I.  Pes Planus

The Veteran's service-connected bilateral pes planus has been 
rated by the RO under the provisions of Diagnostic Code 
5276.  Under this regulatory provision, a rating of 10 
percent is warranted for moderate bilateral flat foot; 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  A 30 percent rating is warranted for severe 
bilateral flat foot; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
bilateral flatfoot; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of tendo achilles on manipulation, not improved 
by orthopedic shoes or appliances.   
    
When the Veteran was seen at Doctors Care in February 2007, 
the diagnosis was calluses of feet bilaterally.

On VA examination in April 2007, it was noted that the 
Veteran had bilateral pes planus with moist feet and skin 
breakdown with callous formation that was noted as painful to 
the touch.  It was observed that it affected his gait.

When the Veteran was afforded another VA examination in 
August 2007, it was noted that the Veteran's skin was 
positive for callosities bilaterally at the plantar surfaces 
of the distal great toes and under the fourth metatarsals 
plantar surfaces.  It was observed that there were bilateral 
great toe deformities, hallux valgus type.  It was 
additionally observed that there was tenderness over the 
callosities.  The VA examiner noted that there was no 
abnormal weightbearing.  The VA examiner additionally noted 
that the Veteran's feet on standing were midline and that his 
gait was normal.  The diagnoses were bilateral onychomycosis 
of the toenails, bilateral callosities, and bilateral mild 
hallux valgus deformities.    

The Veteran testified at a hearing before the Board in 
February 2009 that he had swelling of the feet.  The Board 
believes this to be consistent with the overall medical 
evidence which shows tenderness and characteristic 
callosities.  There does not appear to be any deformity such 
as involving pronation or abduction.  However, it does appear 
to be significant that the severity of the disability 
increases with use, thus suggesting some additional 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).   
Although the evidence does not clearly show that the criteria 
for a 30 percent rating have been met, the Board believes 
that when resolving reasonable doubt in the Veteran's favor 
that the resulting disability picture more nearly 
approximates the criteria for the next higher rating of 30 
percent.  38 C.F.R. § 4.7.  Moreover, as the record shows 
essentially the same level of disability during the entire 
period contemplated by the appeal, the Board finds that a 30 
percent rating is effective from November 30, 2006.  
Fenderson.  
   
The Board further finds, however, that the clear 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent.  There is no persuasive 
evidence of marked pronation, extreme tenderness, marked 
inward displacement or severe muscle spasm of the tendo 
achillis.  

The Board has considered potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board does not doubt the 
statements and testimony that his pes planus disability 
impacted his employment.  However, the schedular percentage 
ratings already represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from the disabilities in question.  Although the 
disability no doubt impacts his employment to some degree, 
the Board finds that the Veteran has not demonstrated such 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II.  Right Index Finger

The Veteran's service-connected amputation of right index 
finger has been rated by the RO under the provisions of 
Diagnostic Code 5153.  Under this regulatory provision, a 
rating of 10 percent is warranted for amputation of index 
finger through middle phalanx or at distal joint.  A 20 
percent rating is warranted for amputation of index finger 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto; or for metacarpal resection (more 
than one-half the bone lost) for the minor joint.  A maximum 
rating of 30 percent is warranted for amputation of index 
finger with metacarpal resection (more than one-have the bone 
lost) of the major joint.  

On VA examination in August 2007, it was noted that the 
amputation was through the "distal middle PIP joint 
[proximal interphalangeal joint]."  X-rays, however, showed 
amputation of the index finger of the middle phalanx, and not 
at the PIP joint.  Review of service treatment records also 
show that the amputation is at the distal interphalangeal 
joint.  

The medical evidence as a whole shows that the amputation is 
in the area of the distal interphalangeal joint, or distal 
joint.  Under the regulatory rating criteria, a rating of 10 
percent is warranted.  The next higher rating would require 
the amputation to be at the proximal interphalangeal joint or 
proximal thereto.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  As noted above, on VA examinations 
in April 2007 and August 2007, the Veteran expressly stated 
that it was his pes planus that affected his employment.  In 
this regard, the Board finds that there has been no showing 
by the Veteran that the service connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to a rating of 30 percent for bilateral pes 
planus is warranted, effective from November 30, 2006.  The 
appeal is granted to this extent, subject to laws and 
regulations applicable to payment of VA monetary benefits.  

Entitlement to an increased rating for amputation of right 
index finger, currently evaluated as 10 percent disabling is 
not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


